Citation Nr: 0313171	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  02-03 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected pension benefits in the amount of 
$13,938.64.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



REMAND

The appellant had active military service from March to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the appellant a waiver of 
recovery of the overpayment at issue.  

In his substantive appeal, the appellant stated that he 
"question[ed] the way in which the Government arrived at the 
dollar amount of the alleged indebtedness."  The appellant 
has clearly disputed the amount of the debt in question, and 
has thereby raised the issue of the propriety of creation of 
the overpayment.  A debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  
See 38 C.F.R. § 1.911(c)(1).  An informal dispute as to the 
amount or existence of the debt is defined in Department 
regulations as a communication in writing that questions 
whether the amount is accurate.  Id.  

In light of the appellant's contentions, the Committee must 
address the issue of the amount of the debt in concert with 
the waiver claim.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991); Smith v. Derwinski, 1 Vet. App. 267 (1991).  The two 
issues are inextricably intertwined because adjudication of 
the issue of the amount of the debt may affect the merits and 
outcome of an adjudication of the waiver issue.  This is 
because a grant or denial of a waiver presupposes the 
propriety of the creation of the overpayment in the first 
instance.  Cf. Narron v. West, 13 Vet. App. 223 (1999); see 
also Parker v. Brown, 7 Vet. App. 116 (1994)(finding that a 
claim is intertwined only if the RO would have to reexamine 
the merits of any denied claim which is pending on appeal 
before the Board).  It is necessary that the RO adjudicate 
this claim.  However, the issue of the propriety of the debt 
will be returned to the Board only if perfected by the filing 
of a timely substantive appeal.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996).  

Accordingly, this case is REMANDED for the following:

1.  Adjudicate the appellant's claim 
concerning the amount and propriety of 
the creation of the overpayment, 
undertaking such development as is 
necessary in order to adjudicate the 
issue and address the specific 
contentions raised by the appellant.  
Provide an accounting to the appellant, 
explaining the amount of the overpayment 
and how it was calculated.  If the 
determination is adverse to the 
appellant, notify him and his 
representative of the determination and 
of his appellate rights, and inform him 
that he must perfect an appeal of this 
issue if he wants the Board to consider 
it in conjunction with the current 
appeal, and notify him of the time limit 
within which he must do so.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  Allow an appropriate period 
for response.

2.  Thereafter, if any of the above 
development warrants reconsideration of 
the appellant's waiver request or 
recalculation of the overpayment at 
issue, the RO should do so, and provide a 
supplemental statement of the case to the 
appellant and his representative.  Allow 
an appropriate period for response.

Thereafter, the case should be returned to the Board, if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	John  E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




